Citation Nr: 0317420	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-22 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 
1999, for the grant of entitlement to a 100 percent schedular 
rating.

2.  Entitlement to an effective date earlier than October 8, 
1997, for the grant of entitlement to special monthly 
compensation (SMC) based on the loss of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
April 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  In August 1943 the veteran was struck by an enemy 20 mm 
shell from a Japanese plane while he was serving as a waist 
gunner on a bombing mission, sustaining amputation of the 
left leg and most of the penis.

3.  Upon his release from service in April 1945, he was 
assigned a convalescent rating of 100 percent with an 
additional monthly allowance for the anatomical loss of one 
foot; effective as of April 1947 he was assigned an 80 
percent rating for amputation of the left leg, a 30 percent 
rating for partial amputation of the penis, and a 
noncompensable ratings for atrophy of the right testicle; the 
combined rating as of April 1947 was 90 percent.

4.  By correspondence dated in September 1997, the veteran 
requested to "reopen his claim for a Total Rating of 100%, 
P&T due to the severity of his S/C disability."

5.  He failed to report for a VA examination and was notified 
by letter dated in March 1998 that his claim had been denied.  
He did not appeal that decision.

6.  In October 1998, he again filed a claim for "Individual 
Unemployability due to my service connected disabilities . . 
. ."

7.  By rating decision dated in January 1999, the claim was 
denied on the basis that he had worked with his service-
connected disabilities from 1946 to 1977, that he last worked 
full-time in 1977, that he had not sought employment since 
1977, and that his unemployability was due to nonservice-
connected factors.

8.  In March 1999, he both disagreed with the January 1999 
rating decision denying a total rating based on individual 
unemployability and filed a claim for entitlement to service 
connection for right knee and right ankle disorders on a 
secondary basis.

9.  By rating decision dated in January 2001, the RO granted 
entitlement to service connection for lumbar spine, right 
hip, and left hip disorders and assigned a 100 percent 
schedular rating effective March 29, 1999, the date the 
veteran filed his additional service-connection claims.  A 
total disability rating based on individual unemployability 
was not found.

10.  There is no evidence in the file prior to March 29, 
1999, reflecting that a 100 percent disability rating was 
warranted.

11.  The RO undertook administrative review of the veteran's 
claims file on the basis of an October 1998 claim for TDIU 
and determined that he was entitled to SMC for loss of use of 
a creative organ.

12.  An effective date of October 8, 1997, was established 
for entitlement to SMC.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 29, 
1999, for the grant of entitlement to a 100 percent schedular 
rating have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.160, 
3.340, 3.400, 4.16 (2002); Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).  

2.  The criteria for an effective date earlier than October 
8, 1997, for the grant of entitlement to SMC based on the 
loss of a creative organ have not been met.  38 U.S.C.A. 
§§ 1114(k), 1155, 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.114, 3.155, 3.400 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Effective Date Earlier than March 29, 1999, 
for the Grant of Entitlement to a 100 Percent Schedular 
Rating.  The effective date of an award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after a final 
disallowance (where the reopening is not due to new service 
medical records), or a claim for increase will be the day of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2002).  The effective date of 
an award based on an original claim for compensation (service 
connection) will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2002).  

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  The Rodriguez court 
noted that for purposes of establishing the requirements and 
procedures for seeking veterans' benefits, a claim, whether 
"formal" or "informal" must be "in writing" in order to 
be considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defined "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Rodriguez court stated that when 
38 C.F.R. § 3.155(a) referred to "an informal claim," it 
necessarily incorporated the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) made clear that there was no set form that an 
informal written claim must take.  All that was required was 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160 (2002).  When a 
claimant requests that a claim be reopened after an appellate 
decision has been promulgated and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  An adverse 
determination as to either question is appealable.  38 C.F.R. 
§ 20.1105 (2002). 

Further, the Board notes that a total disability rating for 
compensation purposes (TDIU) may be assigned where the 
schedular rating is less than total, where it is found that 
the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a 
result of two or more disabilities, providing at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Veterans Claims Court addressed the issue of entitlement to 
an earlier effective date in a total rating claim and held 
that the applicable statutory and regulatory provisions, 
fairly construed, require the Board look to all 
communications in the file that may be interpreted as 
applications or claims, formal and informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002); see 38 
C.F.R. §§ 3.400(o)(2), 3.155(a) (2002); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992). 

In August 1943 the veteran was struck by an enemy 20 mm shell 
from a Japanese plane while he was serving as a waist gunner 
on a bombing mission, sustaining amputation of the left leg 
and most of the penis.

Upon his release from service in April 1945, he was assigned 
a convalescent rating of 100 percent with an additional 
monthly allowance for the anatomical loss of one foot; 
effective as of April 1947 he was assigned an 80 percent 
rating for amputation of the left leg, a 30 percent rating 
for partial amputation of the penis, and a noncompensable 
ratings for atrophy of the right testicle; the combined 
rating as of April 1947 was 90 percent.

By correspondence dated in September 1997, the veteran 
requested to "reopen his claim for a Total Rating of 100%, 
P&T due to the severity of his S/C disability."  He provided 
a Houston, Texas, address.  He failed to report for a VA 
examination and was notified by letter dated in March 1998 to 
the same Houston address that his claim had been denied.  He 
did not appeal that decision.  In October 1998, he again 
filed a claim for "Individual Unemployability due to my 
service connected disabilities . . ." from the same Houston 
address.  By rating decision dated in January 1999, he was 
notified at the Houston address that the claim had been 
denied on the basis that he had worked with his service-
connected disabilities from 1946 to 1977, that he last worked 
full-time in 1977, that he had not sought employment since 
1977, and that his unemployability was due to nonservice-
connected factors.  

In March 1999, he both disagreed with the January 1999 rating 
decision denying a total rating based on individual 
unemployability and filed a claim for entitlement to service 
connection for right knee and right ankle disorders on a 
secondary basis.  By rating decision dated in January 2001, 
the RO granted entitlement to service connection for lumbar 
spine, right hip, and left hip disorders and assigned a 100 
percent schedular rating effective March 29, 1999, the date 
the veteran filed his additional service-connection claims.  
TDIU was not found.

The veteran maintains that he is entitled to a 100 percent 
schedular disability effective to September 23, 1997, the 
date he initially filed a claim for a TDIU.  He asserts that 
he was requested to report for a VA examination but did not 
receive notice of the examination until one day after he was 
scheduled because he was in Florida.  He contends that he 
informed VA of the situation by mail but never received any 
response.

In denying the veteran's claim, the Board places significant 
probative value on the fact that the veteran did not appeal 
the letter decision denying his claim dated in March 1998.  
Specifically, he filed the claim in September 1997 using a 
Houston, Texas, address.  In March 1998, he was notified by 
letter to the same Houston address that his claim for a TDIU 
was denied because of his failure to report for the 
examination.  There is no correspondence from the veteran 
indicating either disagreement with the decision or a request 
to reschedule.  Because he did not disagree with the March 
1998 denial, that decision became final and there is no basis 
on which to assign an effective date for a 100 percent 
schedular rating back to September 1997, the date he filed a 
claim for a TDIU.

Further, there is no indication that the veteran was not 
properly notified to report for the VA examination.  
Correspondence from the veteran dated in August 1997 refer-
enced a Houston, Texas, address.  As noted above, when he 
filed his claim in September 1997, he provided the same 
Houston address.  In a VA Form 2507, VA Examination Request, 
the same Houston address was noted indicating to the Board 
that this was the address to which the notice was sent; 
however, he failed to report for the November 1997 
examination.  In January 1998, he filed for automobile and 
adaptive equipment using the same Houston address.  In March 
1998, he was notified by letter to the same Houston address 
that his claim for a TDIU was denied because of his failure 
to report for the examination.  In April 1998, he was 
notified that he had been approved for financial assistance 
in purchasing an automobile and in June 1998 he submitted 
correspondence regarding the purchase of the automobile using 
the same Houston address.  In October 1998, he submitted a 
change of address to Florida.

The Board places significant probative value on the evidence 
reflecting that the veteran was notified to report for a VA 
examination at his then-current address of record in Houston, 
Texas, but failed to report.  In addition, there is no 
indication that any of the correspondence to the veteran was 
returned as undeliverable.  Further, he corresponded several 
times with VA during the months before and after the 
examination from the same Houston address.  Therefore, the 
evidence indicates that his Houston address was current at 
the time of the VA examination.  His assertion that he was 
"in Florida" at the time of the VA examination does not 
relieve him of the obligation to report for a VA examination 
for which he had been given proper notice.  Next, there is no 
correspondence in the claims file either requesting to 
reschedule the examination or explaining his failure to 
report, despite the fact that there were several other pieces 
of correspondence from the veteran shortly before and after 
the VA examination was scheduled.  Therefore, the Board finds 
no basis to establish an effective date to September 1997 on 
the basis that he was not properly notified to report for a 
VA examination.

Next, the Board finds that the March 29, 1999, date 
established by the RO for the grant of a 100 percent 
schedular evaluation is correct.  To that end, the Board 
notes that the veteran filed a claim for entitlement to 
service connection for right knee and right ankle disorders 
in March 1999.  At the time, a schedular rating of 90 percent 
had been in effect since 1947.  In 2000, he underwent several 
VA examinations to assess his current level of disability.  
As a result of the examinations, he was granted service 
connection for lumbar spine, right hip, and left hip 
disabilities.  Based on the assignment the additional 
disability ratings, his total schedular rating was increased 
to 100 percent and an effective date of March 29, 1999, (the 
date he filed the claims giving rise to the higher schedular 
rating) was assigned.  

Of note, there was no correspondence from the veteran 
indicating an intent to file claims for additional 
disabilities until he filed his claim in March 1999, nor are 
there VA medical records associated with the claims file 
which could establish an informal claim or establish the 
intent to file an informal claim for additional disabilities.  
Accordingly, there is no basis to establish an effective date 
prior to March 29, 1999, as requested by the veteran.  Given 
that there is no legal basis for assignment of an effective 
date prior to March 29, 1999, the Board finds that the date 
is correct and there is no legal basis for an effective date 
prior to that date.  Accordingly, the claim for an earlier 
effective date for the grant of a 100 percent schedular 
rating must be denied.

Parenthetically, the Board notes that the veteran filed a 
claim for a TDIU in October 1998.  While the claim, in 
effect, seeks a 100 percent rating, the law makes it clear 
that VA can only grant TDIU when the veteran is unemployable 
by reason of a service-connected disability.  38 C.F.R. 
§ 4.16 (2002); see also Tripp v. Derwinski, 3 Vet. App. 173, 
176 (1992).  In this case, TDIU has never been granted.  In 
the January 2001 rating decision, the RO specifically 
determined that individual unemployability (IU) was not 
found.  Therefore, there can be no earlier effective date for 
an issue (unemployability) that has never been granted.  As 
such, the October 1998 correspondence cannot form the basis 
of an earlier effective date for a 100 percent schedular 
rating.

For the reasons stated above, the Board finds that there is 
no basis to award the veteran an effective date earlier than 
March 29, 1999, for the grant of a 100 percent disability 
rating.

Entitlement to an Effective Date Earlier than October 8, 
1997, for the Grant of Entitlement to SMC Based on the Loss 
of a Creative Organ.  The veteran asserts, in essence, that 
he is entitled to an earlier effective date for the loss of 
use of a creative organ.  Historically, the RO granted what 
was then special monthly pension for loss of the use of foot 
by rating decision dated in May 1945 for a traumatic 
amputation of the left leg.  He had also sustained an 
amputation injury to his penis but, at the time, the law did 
not allow benefits for loss of use of a creative organ.  In 
1952, the law was changed to allow for SMC (rather than 
pension) for the loss of use of a creative organ but at that 
time only a single award was payable regardless of how many 
anatomical losses had been sustained by a veteran.  As the 
veteran was already in receipt of SMC for the loss of use of 
the foot, there was no change in his SMC payment.  The law 
was again changed by the Veterans' Pension and Readjustment 
Assistance Act of 1967, P.L. No. 90-77 to allow for payment 
for each loss of use established.  

In this case, there is no question that the veteran filed a 
claim for TDIU in October 1998.  However, at the initiative 
of the Decision Review Officer, VA undertook administrative 
review of the claims file and determined that the veteran was 
entitled to SMC for loss of use of a creative organ under the 
provisions of 38 U.S.C.A. § 1114(k).  The effective date was 
established as October 8, 1997, one-year prior to the date of 
the claim giving rise to the review.  He asserts that he 
should be granted an effective date to the date the law was 
changed to allow for SMC for each loss of use.  

After a review of the claims file, the Board finds that the 
veteran's claim must be denied.  As noted above, the 
effective date of an award for compensation which is based on 
an original claim, a reopened claim, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt thereof."  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).  
However, 38 U.S.C.A. § 5110(g) provides an exception to this 
rule where compensation is awarded or increased pursuant to a 
liberalizing Act or administrative issue:

[under such circumstances] the effective 
date of such award or increase shall be 
fixed in accordance with the facts found 
but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefore or the date of 
administrative determination of 
entitlement, whichever is earlier.  

Therefore, the provisions of 38 U.S.C.A. § 5110(g) govern the 
effective date where, as in this case, a new law has granted 
additional benefits.  See Gold v. Brown, 7 Vet. App. 315 
(1995).  

The regulatory provision governing effective dates for new law 
is found at 38 C.F.R. § 3.114(a).  Of note, 38 C.F.R. 
§ 3.114(a)(2) provides that if a claim is reviewed on VA 
initiative more than one year of the effective date of the new 
law or VA issue, the effective date will be one year prior to 
the date of administrative determination of entitlement.  In 
this case, VA's administrative review was triggered by the 
veteran's claim for TDIU in 1998.  Because the administrative 
review was initiated in 1998, many years after the effective 
date of the new law, the granting of benefits awarded was 
properly established as one year prior to the date of the 
administrative determination.  Therefore, an effective date of 
October 8, 1997, one year prior to the claim initiating the 
administrative review, is proper.

The veteran also asserts that VA should have undertaken review 
of his claims file subsequent to the change in law.  He 
maintains that his claims file was reviewed for other reasons 
on multiple occasions over the years and that he should have 
been granted SMC at least 25 years previously.  However, the 
Board notes that 38 U.S.C. § 5110(g) has been found to require 
that a new application be made pursuant to the liberalizing 
law or administrative issue, and entitlement may not predate 
the new application by more than one year."   See Lyman v. 
Brown, 5 Vet. App. 194, 196 (1993); see also VA O.G.C. Prec. 
No. 9-94 (Mar. 25, 1994).  

Moreover, 38 U.S.C.A. § 5110(g) "does not on its face or by 
clear implication create a requirement that VA adjudicate de 
novo a previously and finally denied claim when there has been 
an intervening liberalizing law that may affect entitlement to 
benefits" but "it appears to be contingent upon, and thus to 
presuppose, the existence of such a right."  Spencer v. 
Brown, 4 Vet. App. 283, 288 (1993).  "Rather, that section 
merely provides the means for determining the effective date 
for any award of VA benefits made pursuant to a liberalizing 
law or administrative issue."  Id.; see also Mason v. 
Derwinski, 2 Vet. App. 487 (1992) (VA under no legal duty to 
review all claims to ensure that all were correct).  In 
addition, 38 U.S.C.A. § 7722(c) (West 2002) provides that the 
VA "shall distribute full information to eligible veterans and 
eligible dependents regarding all benefits and services to 
which they may be entitled under the laws administered" by the 
VA.  However, that section "imposes no general duty on the VA 
to notify eligible persons of possible entitlements."  Lyman, 
5 Vet. App. at 197.  

The veteran's argument that his submission of a questionnaire 
pertaining to an update and clarification of family members 
dated in January 1957 and the fact that VA corresponded with 
him on various matters over the years is sufficient to 
trigger a review for compensation benefits is not persuasive.  
A review of the claims file shows correspondence with the 
veteran regarding payments to his children based on school 
attendance, requests for social security information, changes 
in compensation payments, birth certifications, debt waiver 
information, claim for apportionment, and the like.  Prior to 
the time he filed his claim in the late 1990s, the veteran 
had not made a claim for compensation benefits since the 
1950s.  General correspondence essentially regarding family 
matters does not, in and of itself, trigger a review for 
compensation benefits.  Therefore, the Board finds that VA 
was under no obligation to review the veteran's claims file 
for compensation benefits prior to 1998.   As such, there is 
no basis on which to award retroactive benefits prior to 
October 8, 1997.  

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the rating 
decisions and the October 1999 and January 2003 statements of 
the case, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  

Further, the RO also notified him by letters dated in August 
2001, December 2002, and May 2003 of his due process rights 
and of his rights under the VCAA.  In the most recent letter 
he was told what evidence had been considered, given VA's 
responsibilities in obtaining medical evidence, what records 
VA would obtain, what evidence the veteran needed to submit, 
what he could do to help with his claim, and where he should 
send information.  He was also provided with the provisions 
of the VCAA in the January 2003 supplemental statement of the 
case.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all medical records and correspondence 
relevant to the claims have been associated with the claims 
file.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).










	(CONTINUED ON NEXT PAGE)


ORDER

The claim for entitlement to an effective date earlier than 
March 29, 1999, for the grant of entitlement to a 100 percent 
schedular rating is denied.

The claim for entitlement to an effective date earlier than 
October 8, 1997, for the grant of entitlement to special 
monthly compensation based on the loss of a creative organ is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

